UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6266



JESSIE L. CREDLE,

                                            Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-95-754-2)


Submitted:   June 4, 1996                   Decided:   June 19, 1996


Before WILLIAMS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Jessie L. Credle, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted an appeal from a magistrate judge's report and

recommendation. We dismiss the appeal for lack of jurisdiction

because the report is not an appealable order. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292
(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949).

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2